DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Patent Prosecution Highway
The application status under the Patent Prosecution Highway (PPH) pilot program approved on 12/29/2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
Response to Amendment/Claim Status
Claims 11-21 are currently pending. Claim 11 has been amended. Claims 1-10 were previously cancelled. No new claims have been added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al (US 2014/0175399 A1-prior art of record, hereafter Choi) in view of Lee et al (US 2015/0380685 A1-prior art of record, hereafter Lee 685) and LEE et al (US 2007/0090350 A1-prior art of record, hereafter Lee 350) and HIRAI et al (US 2017/0186368 A1-prior art of record, hereafter Hirai) and Park (US 2016/0204373 A1-prior art of record).
Re claim 11, Choi discloses in FIG. 8 (with references to FIGS. 1, 2, 3 and 5A) an organic electroluminescent device, comprising:
a substrate (SUB; ¶ [0036]);
a driving circuit layer (laminate of BFL/GI; ¶ [0043] and [0045]) including a plurality of TFTs (TR1 of each pixel; ¶ [0037]) formed on the substrate (SUB), a plurality of gate bus lines (GL of each TR1 of each pixel; ¶ [0035]), and a plurality of source bus lines (DL of each TR1 of each pixel; ¶ [0035]), each of the plurality of TFTs (TR1) being connected (electrically and physically; ¶ [0038]) to one of the plurality of gate bus lines (GL) and one of the plurality of source bus lines (DL);
a first protective layer (IL; ¶ [0047]) formed on the driving circuit layer (BFL/GI);
an organic flattening layer (CF; ¶ [0065] and [0087]) formed on the first protective layer (IL) and the organic flattening layer is having an upper surface (CCP; ¶ [0053]) that has an arithmetic average roughness (average protrusions/recessions heights H1/H2; ¶ [0074]-[0076] and [0079]);
a second inorganic protective layer (SiN or SiOx PSV; ¶ [0054]-[0055]) formed on the upper surface (topmost plane) of the organic flattening layer (CF) and the 
second inorganic protective layer is having an upper surface (topmost plane) that has an arithmetic average roughness (unspecified magnitude);
an organic electroluminescent element layer (PDL; ¶ [0058]-[0059]) including a plurality of organic electroluminescent elements (OLEDs EL; FIG. 1) formed on the second inorganic protective layer (PSV) and each connected (electrically; FIG. 1) with one of the plurality of TFTs (TR1); and
a thin film encapsulation structure (SL; ¶ [0063]]) formed so as to cover the organic electroluminescent element layer (PDL),
wherein as viewed in a direction of normal (perpendicular) to the substrate (SUB), the organic flattening layer (CF) is formed in a region (above) where the first protective layer (IL) is formed, the plurality of organic electroluminescent elements (OLED ELs) are located in a region (above) where the organic flattening layer (CF) is formed.

A.	Choi fails to disclose a plurality of terminals, a plurality of lead wires, and each of the plurality of lead wires connecting one of the plurality of terminals (ends of GL/DL not shown) and one of the plurality of gate bus lines (GL), or one of the plurality of terminals (ends of GL/DL not shown) and one of the plurality of source bus lines (DL); a first inorganic protective layer formed on the driving circuit layer (BFL/GI) and exposing at least the plurality of terminals; the organic flattening layer (CF) formed on the first inorganic protective layer and the organic flattening layer (CF) is having an upper 
surface that has an arithmetic average roughness of greater than 50 nm; the second 
inorganic protective layer (PSV) is having an upper surface that has an arithmetic 
average roughness of 50 nm or less; the thin film encapsulation structure (SL) including 
a first inorganic barrier layer, an organic barrier layer in contact with a top surface of the first inorganic barrier layer and a second inorganic barrier layer in contact with a top surface of the organic barrier layer, the organic barrier layer being formed in a region enclosed by an inorganic barrier layer joint portion where the first inorganic barrier layer and the second inorganic barrier layer are in direct contact with each other, each of the plurality of lead wires continuously extends from a display region, which is covered by the thin film encapsulation structure, to a terminal of the plurality of terminals such that each of the plurality of lead wires extends beyond an outer perimeter of the thin film encapsulation structure, and an outer perimeter of the thin film encapsulation structure is present between an outer perimeter of the organic flattening layer and an outer perimeter of the first inorganic protective layer, and wherein in a portion where the first inorganic protective layer and the first inorganic barrier layer are in direct contact with each other on the plurality of lead wires, a side surface of a cross-sectional shape, of the first inorganic barrier layer, that is parallel to a line width direction of the plurality of lead wires has a tapering angle of less than 90 degrees.

However,
Lee 685 discloses in FIGS. 1-3 an organic electroluminescent device, comprising: a plurality of terminals (pads under 115 in FIG. 1; ¶ [0080]), a plurality of lead wires (unlabeled wires extending from 115 under 130; ¶ [0078]), and each of the plurality of lead wires (unlabeled wires extending from 115 under 130) connecting (at TFTs of pixels 111; ¶ [0079]) one of the plurality of terminals (pads under 115) and one of a plurality of gate bus lines (112; ¶ [0078]), or one of the plurality of terminals (pads under 115) and one of the plurality of source bus lines (114; ¶ [0078]); and a first inorganic protective layer (226; ¶ [0087]) formed on a driving circuit layer (buffer layers/225; ¶ [0086]-[0087]) and exposing (not covering) at least the plurality of terminals (pads under 115); a thin film encapsulation structure (130; ¶ [0078]) including a first inorganic barrier layer (131; ¶ [0100]), an organic barrier layer (132; ¶ [0103]) in contact with a top surface of the first inorganic barrier layer and a second inorganic barrier layer (133; ¶ [0100] and [0122]) in contact with a top surface of the organic barrier layer, the organic barrier layer being formed in a region enclosed by an inorganic barrier layer joint portion where the first inorganic barrier layer (131) and the second inorganic barrier layer (133) are in direct contact with (physically touch) each other (over 116/140),
and each (all) of the plurality of lead wires (unlabeled wires extending from 115 under 130) continuously (without interruption) extends from a display region (110; ¶ [0079]), which is covered by the thin film encapsulation structure (130), to a terminal (a pad of pads under 115) of the plurality of terminals (pads under 115) such that each (all) of the plurality of lead wires (unlabeled wires extending from 115 under 130) extends beyond (runs past) an outer perimeter (edge of 130 closet to 115) of the thin film encapsulation structure (130).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Choi to include the plurality of terminals, the plurality of lead wires, each of the plurality of lead wires connecting one of the plurality of terminals and one of the plurality of gate bus lines, or one of the plurality of terminals and one of the plurality of source bus lines; forming the first protective layer as a first inorganic protective layer formed on the driving circuit layer and exposing at least the plurality of terminals, the thin film encapsulation structure including a first inorganic barrier layer, an organic barrier layer in contact with a top surface of the first inorganic barrier layer and a second inorganic barrier layer in contact with a top surface of the organic barrier layer, the organic barrier layer being formed in a region enclosed by an inorganic barrier layer joint portion where the first inorganic barrier layer and the second inorganic barrier layer are in direct contact with each other, and each of the plurality of lead wires continuously extends from a display region, which is covered by the thin film encapsulation structure, to a terminal of the plurality of terminals such that each of the plurality of lead wires extends beyond an outer perimeter of the thin film encapsulation structure, as disclosed by Lee 685, in order to provide a data driver 115 configured to apply an image signal to a plurality of data lines, a gate start pulse (GSP) for driving the gate driver and a variety of clock signals (Lee 685; ¶ [0078] and [0080]).

B.	Choi and Lee 685 fails to disclose the organic flattening layer (CF) formed on the first inorganic protective layer and the organic flattening layer (CF) is having an upper surface that has an arithmetic average roughness of greater than 50 nm; the second inorganic protective layer (PSV) is having an upper surface that has an arithmetic average roughness of 50 nm or less; an outer perimeter of the thin film encapsulation structure is present between an outer perimeter of the organic flattening layer and an outer perimeter of the first inorganic protective layer, and wherein in a portion where the first inorganic protective layer and the first inorganic barrier layer are in direct contact with each other on the plurality of lead wires, a side surface of a cross-sectional shape, of the first inorganic barrier layer, that is parallel to a line width direction of the plurality of lead wires has a tapering angle of less than 90 degrees.

	However,
Lee 350 discloses in FIGS. 2 and 3 an organic electroluminescent device, comprising: a first inorganic protective layer (SiNx 151; ¶ [0034]) formed on a driving circuit layer (SiNx 131; ¶ [0031]) and exposing a plurality of terminals (142 of each Tdr; ¶ [0033]); and an organic flattening layer (color filter 161; ¶ [0036]) formed on the first inorganic protective layer (151), the organic flattening layer (131) is having a surface that has an arithmetic average roughness (arithmetic average of height d1; ¶ [0037]) of greater than 50 nm (~1 µm to ~6 µm; ¶ [0037]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Choi and Lee 685 such that the organic flattening layer is having a surface that has an arithmetic average roughness of greater than 50 nm, as disclosed by Lee 350, in order to increase the brightness of the output light, resulting in enhanced light efficiency and reduced power consumption of the display (Lee 350; Abstract, ¶ [0007] and [0050]).

C.	Choi and Lee 685 and Lee 350 fails to disclose the second inorganic protective layer (PSV) is having an upper surface that has an arithmetic average roughness of 50 nm or less; an outer perimeter of the thin film encapsulation structure is present between an outer perimeter of the organic flattening layer and an outer perimeter of the first inorganic protective layer, and wherein in a portion where the first inorganic protective layer and the first inorganic barrier layer are in direct contact with a side surface of a cross-sectional shape, of the first inorganic barrier layer, that is parallel to a line width direction of the plurality of lead wires has a tapering angle of less than 90 degrees.

	However,
Hirai discloses in FIG. 7 an organic electroluminescent device, comprising: an
 inorganic protective layer (71; ¶ [0067]) is having an upper surface that has an arithmetic average roughness of 50 nm or less (10 nm or less; ¶ [0067]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Choi and Lee 685 and Lee 350 such that the second inorganic protective layer is having an upper surface that has an arithmetic average roughness of 50 nm or less (10 nm or less), as disclosed by Hirai, in order to reduce light output anomalies (e.g. undesirable light scattering) resulting from uneven or overly rough surfaces.

D.	Choi and Lee 685 and Lee 350 and Hirai fails to disclose the thin film encapsulation structure is present between an outer perimeter of the organic flattening layer and an outer perimeter of the first inorganic protective layer, and wherein in a portion where the first inorganic protective layer and the first inorganic barrier layer are in direct contact with each other on the plurality of lead wires, a side surface of a cross-sectional shape, of the first inorganic barrier layer, that is parallel to a line width direction of the plurality of lead wires has a tapering angle of less than 90 degrees.

However,
Park discloses in FIGS. 1-4 an organic electroluminescent device, comprising: a substrate (100; ¶ [0047]);
a driving circuit layer (TFTs Q; ¶ [0060]), a plurality of source bus lines (121, 171 and 172; ¶ [0032]), a plurality of terminals (at 80 in FIG. 1; ¶ [0080]), and a plurality of lead wires (extensions of 171/172 to terminals at 80 and extensions of 121 at 700 in FIG. 1); 
a first protective layer (multilayered 160; ¶ [0054]) formed on the driving circuit layer (TFTs Q) and exposing (in surrounding area; ¶ [0031]) at least the plurality of terminals (at 80); 
a flattening layer (lower layer of multi-layered 180; ¶ [0061] and [0065]) formed on the first protective layer (160);
a second protective layer (upper layer of multi-layered 180; ¶ [0061] and [0065]) formed on (above) the flattening layer (lower layer of 180);
an organic electroluminescent element layer (LD; ¶ [0034]) including a plurality of organic electroluminescent elements (pixels P; ¶ [0031]) formed on the second protective layer (180) and each connected (electrically through 85; ¶ [0068]) with one of a plurality of TFTs (Q); and
a thin film encapsulation structure (260; ¶ [0087]) formed so as to cover (overlay) the organic electroluminescent element layer (LD) and including a first inorganic barrier layer (22; ¶ [0088]), an organic barrier layer (23; ¶ [0088]) in contact with (physically touching) a top (upper) surface of the first inorganic barrier layer (22) and a second inorganic barrier layer (24; ¶ [0088]) in contact with (physically touching) a top (upper) surface of the organic barrier layer (23), the organic barrier layer (23) being formed in a region (at 42 in FIG. 4; ¶ [0069]) enclosed (surrounded) by an inorganic barrier layer joint portion (contact point) where the first inorganic barrier layer (22) and the second inorganic barrier layer (24) are in direct contact with each other (physically touching),
wherein as viewed in a direction of normal (perpendicular) to the substrate (100), the flattening layer (lower layer of 180) is formed in a region (under LD) where the first protective layer (160) is formed, the plurality of organic electroluminescent elements (LD) are located in a region (above Q) where the flattening layer (lower layer of 180) is formed, an outer perimeter (left edge) of the thin film encapsulation structure (260) crosses (FIG. 1) the plurality of lead wires (extensions of 171) and is present (FIG. 4) between an outer perimeter (left edge) of the flattening layer (lower layer of 180) and an outer perimeter (left edge) of the first protective layer (160), 
the plurality of lead wires (extensions of 121/171/172) extends beyond (FIG. 1) an outer perimeter (upper end) of the thin film encapsulation structure (260) and the thin film encapsulation structure (260) is present between an outer perimeter (left edge) of the flattening layer (lower layer of 180) and an outer perimeter (left edge) of the first protective layer (160), and
wherein in a portion (left edge) where the first protective layer (160) and the first inorganic barrier layer (22) are in direct contact with (physically touch) each other on the plurality of lead wires (extensions of 121/171/172), a side surface (slanted sidewall) of a cross-sectional (left-to-right) shape (bar), of the first inorganic barrier layer (22), that is parallel (in-line) to a line width direction (left-to-right extension) of the plurality of lead wires (extensions of 121/171/172) has a tapering angle of less than 90 degrees (not vertical relative to the upper horizontal plane of substrate 100).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Choi and Lee 685 and Lee 350 and Hirai such that the thin film encapsulation structure is present between an outer perimeter of the organic flattening layer and an outer perimeter of the first inorganic protective layer, a side surface of a cross-sectional shape, of the first inorganic barrier layer, that is parallel to a line width direction of the plurality of lead wires has a tapering angle of less than 90 degrees, as disclosed by Park, in order to form, in conjunction with a dam structure, external environment and liquid organic material overflow protection (Park; Abstract and ¶ [0010] and [0043]).

Re claim 21, Choi and Lee 685 disclose the organic electroluminescent device of claim 11, wherein a plurality of terminals (pads under 115 in FIG. 1 of Lee 685) is provided at each end of the plurality of the lead wires (unlabeled wires extending from 115 under 130) as part of the data driver discussed for claim 11.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Lee 685 and Lee 350 and Hirai and Park as applied to claim 11 above, and further in view of SEO et al (US 2017/0331058 A1-prior art of record, hereafter Seo).
Re claim 12, Choi and Lee 685 and Lee 350 and Hirai and Park disclose the organic electroluminescent device of claim 11.
But, fail to disclose wherein the tapering angle of the side surface of the first inorganic barrier layer (of 20) is less than 70 degrees.
However,
Seo discloses in FIG. 3 an organic electroluminescent device, comprising: a tapering angle of the side surface of the first inorganic barrier layer (327; ¶ [0071]) is less than 70 degrees (¶ [0077] and [0083]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Choi and Lee 685 and Lee 350 and Hirai and Park, specifically where the tapering angle of the side surface of the first inorganic barrier layer (of 20) is less than 70 degrees as disclosed by Seo to reduce organic material flow and stress-related cracking (Seo; ¶ [0072]-[0073]).
 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Lee 685 and Lee 350 and Hirai and Park as applied to claim 11 above, and further in view of KIM et al (US 2014/0166999 A1-prior art of record, hereafter Kim 999).
Re claims 13 and 14, Choi and Lee 685 and Lee 350 and Hirai and Park disclose the organic electroluminescent device of claim 11.
But, fail to disclose wherein the organic flattening layer (CF) is formed of a non-photosensitive resin; and wherein the organic flattening layer is formed of polyimide.
However,
Kim 999 discloses in FIG. 2 an organic electroluminescent device, comprising: an organic flattening layer (organic planarization layer 30; ¶ [0017] and [0048]), wherein the organic flattening layer is formed of a non-photosensitive resin (polyimide; ¶ [0017]); and wherein the organic flattening layer is formed of polyimide (¶ [0017]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Choi and Lee 685 and Lee 350 and Hirai and Park, specifically where the organic flattening layer (of 30) is formed of a non-photosensitive resin; and wherein the organic flattening layer is formed of polyimide as disclosed by Kim 999 to minimize outgassing from the organic layer which can lead to pixel reduction (Kim 999; ¶ [0050]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Lee 685 and Lee 350 and Hirai and Park as applied to claim 11 above, and further in view of JIANG et al (US 2016/0336374 A1-prior art of record, hereafter Jiang) and Yamazaki et al (US 2005/0062057 A1-prior art of record, hereafter Yamazaki).
Re claim 15, Choi and Lee 685 and Lee 350 and Hirai and Park discloses a method for producing the organic electroluminescent device of claim 11, the method comprising: step A of forming the driving circuit layer (BFL/GI of Choi; see claim 11) on the substrate (SUB of Choi); step B of forming a first inorganic protective film (IL of Lee; see claim 11) on the driving circuit layer (BFL/GI of Choi); step C of forming an organic flattening film (CF of Choi; see claim 11) on the first inorganic protective film (IL of Lee); step D of forming a second inorganic protective film (PSV of Choi; see claim 11) on the organic flattening film (CF of Choi); step F of patterning (FIG. 9A of Kim 830) the first inorganic protective film, the organic flattening film and the second inorganic protective film to form the first inorganic protective layer, the organic flattening layer and the second inorganic protective layer; and step H of, after the step F forming an organic layer (EML of Choi; ¶ [0059]-[0060]) on the second inorganic protective layer (IL of Lee), the organic layer (EML) being contained in the organic electroluminescent elements (OLED ELs of Choi).

A.	Choi and Lee 685 and Lee 350 and Hirai and Park fail to disclose step E of treating a surface of the second inorganic protective film with chemical mechanical polishing; and step G of baking the organic flattening layer to a temperature of 100°C or higher.

	However,

	Jiang discloses in FIGS. 2-10 a method for producing an organic electro-

luminescent device, the method comprising: a step of treating a surface of a second inorganic protective film (nitride 8; ¶ [0077]) with chemical mechanical polishing (¶ [0077]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify method of forming the structure of Choi and Lee 685 and Lee 350 and Hirai and Park, specifically by adding step E of treating a surface of the second inorganic protective film with chemical mechanical polishing of Jiang, in order to achieve a desired level of flatness for various display devices (Jiang; ¶ [0066] and [0077]). 


B.	Choi and Lee 685 and Lee 350 and Hirai and Park and Jiang fail to disclose step G of baking the organic flattening layer to a temperature of 100°C or higher.
	However,

Yamazaki discloses in FIGS. 1A-1E and 5A-5C a method for producing an organic electroluminescent device, the method comprising: baking (¶ [0075]-[0076]) an organic flattening layer (16 in FIG. 1A; ¶ [0067]-[0068 and [0077]) to a temperature of 100°C or higher (110-410°C; ¶ [0075]-[0077]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify method of forming the structure of Choi and Lee 685 and Lee 350 and Hirai and Park and Jiang, specifically by adding step E of baking the organic flattening layer to a temperature of 100°C or higher as disclosed by Yamazaki tailor the surface roughness and transmission properties of the organic flattening layer (Yamazaki; ¶ [0076]-[0077]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Lee 685 and Lee 350 and Hirai and Park and Jiang and Yamazaki as applied to claim 15 above, and further in view of Zhang et al (US Patent 6,104,461 A-prior art of record, hereafter Zhang).
Re claim 16, Choi and Lee 685 and Lee 350 and Hirai and Park and Jiang and Yamazaki disclose the method of claim 15.
But, fail to disclose wherein the step F includes the step of forming a contact hole running through the first inorganic protective film (IL of Lee), the organic flattening film (CF of Choi) and the second inorganic protective film (PSV of Choi) in one step.
However,
Zhang discloses in FIGS. 6A-6C and 3A a method for producing a display device, the method comprising: a step of forming a contact hole (col. 16, lines 30-35) running through a first protective film (2nd insulating film 312’; col. 16, lines 30-35), a flattening film (2nd insulating film 312’’; col. 16, lines 30-35) and second protective film (3rd insulating film 313; col. 16, lines 30-35) in one step (fluorine-type etchant; col. 16, lines 30-35).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify method of forming the structure of Choi and Lee 685 and Lee 350 and Hirai and Park and Jiang and Yamazaki, specifically by adding where step F includes the step of forming a contact hole running through the first inorganic protective film, the organic flattening film and the second inorganic protective film in one step as generally disclosed by Zhang to minimize number of process steps.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Lee 685 and Lee 350 and Hirai and Park and Jiang and Yamazaki as applied to claim 15 above, and further in view of Buhl et al (US 2017/0221741 A1-prior art of record, hereafter Buhl).
Re claims 17 and 18, Choi and Lee 685 and Lee 350 and Hirai and Park and Jiang and Yamazaki disclose the method of claim 15.
But, fail to disclose further comprising: after the step F but before the step G, step F1 of forming a positive photoresist film covering the organic flattening layer, and step F2 of exposing the entirety of the photoresist film to light and then developing the photoresist film to remove the photoresist film; and further comprising the step of, between the step F1 and the step F2, storing or transporting the substrate having the photoresist film formed thereon.

However,
Buhl discloses in FIGS. 1-2 a method for producing a semiconductor device, the method comprising: forming a positive photoresist film covering the organic flattening layer, and exposing the entirety of the photoresist film to light and then developing the photoresist film to remove the photoresist film; and further comprising the step of, between the forming the photoresist film and the exposing the entirety of the photoresist film to light and then developing the photoresist film to remove the photoresist film, storing or transporting the substrate having the photoresist film formed thereon (the fabrication assembly 1 can form (coat) various resist types on substrates (10), expose (20) them to varying degrees, and then develop (40) and remove (40) the resists; and store/transport the substrate (11) having the photoresist film formed thereon; ¶ [0027]-[0028]; [0041] and claim 3).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify method of forming the structure of Choi and Lee 685 and Lee 350 and Hirai and Park and Jiang and Yamazaki, specifically by adding after the step F but before the step G, step F1 of forming a positive photoresist film covering the organic flattening layer, and step F2 of exposing the entirety of the photoresist film to light and then developing the photoresist film to remove the photoresist film; and further comprising the step of, between the step F1 and the step F2, storing or transporting the substrate having the photoresist film formed thereon using the fabrication assembly of Buhl by adjusting process parameters through routine experimentation (MPEP § 2144.05) to provide protection to upper surfaces from oxidation and/or abrasion between processing steps not performed in-situ.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Lee 685 and Lee 350 and Hirai and Park and Jiang and Yamazaki as applied to claim 15 above, and further in view of KATO (US 2017/0250380 A1-prior art of record, hereafter Kato) and KAMIYA et al (US 2015/0060822 A1-prior art of record, hereafter Kamiya).
Re claim 19, Choi and Lee 685 and Lee 350 and Hirai and Park and Jiang and Yamazaki disclose the method of claim 15, further comprising: step I of, after the step H, forming the first inorganic barrier layer (22) selectively (Park: SiN, SiON, SiOx, TiOx or AlOx; ¶ [0091]) on an active region (PA; ¶ [0031]) where the plurality of organic electroluminescent elements (OLEDs) are formed.
But, fail to disclose step J of, after the step I, locating the substrate (SUB) in a chamber and supplying vapor of a photocurable resin or a mist-like photocurable resin into the chamber; step K of condensing the photocurable resin on the first inorganic barrier layer (IOL1) such that the photocurable resin is not present on a portion, of the first inorganic barrier layer (IOL1), that has the tapering angle of less than 90 degrees; and step L of, after the step K, irradiating the condensed photocurable resin with light to form the organic barrier layer (OL) of a photocured resin.

However,
A.	Kato discloses in FIGS. 2-4D a method for producing an organic El display device including a plurality of pixels, the organic EL display device comprising: a step of forming a thin film encapsulation structure (sealing film 48; ¶ [0024]) includes the steps of: preparing, in a chamber (vapor deposition chamber not shown; ¶ [0030]), an element substrate (1st substrate; ¶ [0018]) on which a first inorganic barrier layer (SiN 50; ¶ [0029]) is formed, supplying a vapor-like or mist-like material (gaseous constituents of organic layer 52) into the chamber, condensing the material on the first inorganic barrier layer (50) to form a liquid film (gaseous constituents of organic layer form around and under mask 56; ¶ [0030]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choi and Lee 685 and Lee 350 and Hirai and Park and Jiang and Yamazaki to include the supplying a vapor-like or mist-like material into the chamber, condensing the material on the first inorganic barrier layer to form a liquid film to form the organic barrier layer as disclosed by Kato such that the photocurable resin is not present on a portion, of the first inorganic barrier layer (IOL1), that has the tapering angle of less than 90 degrees in order to enhance abrasion durability which stabilizes optical device optical properties (Kato; ¶ [0007]-[0008]).
And,

B.	Kamiya discloses in FIGS. 3, 4 and 5 a method for producing an organic El display device including a plurality of pixels, the organic EL display device comprising
irradiating a liquid film (fluidity of acrylic monomer in FIG. 4; ¶ [0048] and [0069]) of a photocurable resin (acrylic monomer; ¶ [0048] and [0069]) with light (ultraviolet; ¶ [0048] and [0069]) to form a photocurable resin layer (polymerized acrylic resin; ¶ [0048] and [0069]) to form an organic barrier layer (flattening layer 164 in FIG. 4; ¶ [0048] and [0069]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choi and Lee 685 and Lee 350 and Hirai and Park and Jiang and Yamazaki and Kato to include the irradiating the liquid film of the photocurable resin with light to form a photocurable resin layer to form the organic barrier layer as disclosed by Kamiya in order to smooth over irregularities (e.g. from defects) which improves the coatability of an upper barrier layer (Kamiya; ¶ [0048]).

Re claim 20, Choi and Lee 685 and Lee 350 and Hirai and Park and Jiang and Yamazaki disclose the method of claim 15, further comprising: step I of, after the step G, forming the first inorganic barrier layer selectively on an active region where the plurality of organic electroluminescent elements are formed (see claim 19 above); step J of, after the step I, locating the substrate in a chamber and supplying vapor of a photocurable resin or a mist-like photocurable resin into the chamber (see claim 19 above); step K of condensing the photocurable resin on the first inorganic barrier layer to form a liquid film (see claim 19 above); step L of irradiating the liquid film of the photocurable resin with light to form a photocured resin layer (see claim 19 above); and step M of partially ashing (Kato: FIG. 4D; ¶ [0031]) the photocured resin layer (Kato; ¶ [0030]) to form the organic barrier layer (as 52 of Kato) as part of the durable smoothing layer discussed for claim 19.
Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot 
because the new ground of rejection does not rely on the reference combination applied 
in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the record, the current rejection of independent claim 11 is based on the reference combination CHOI et al (US 2014/0175399 A1) in view of Lee et al (US 2015/0380685 A1) and LEE et al (US 2007/0090350 A1) and HIRAI et al (US 2017/0186368 A1) and Park (US 2016/0204373 A1), where each prior art reference is already of record from past Office Actions.
However, the current combination has not previously been used to reject claim 11. Additionally, the current rejection of claim 11, also, relies on a new interpretation of the CHOI et al, and includes Lee 685 for teachings of a plurality of terminals and a plurality of lead wires.
Lastly, the applicant’s arguments against the modification/identification of the color filter of Choi to be equivalent to the claimed organic flattening layer since it is in the active area of the display device is not persuasive since the color filter of Choi is formed simultaneously (i.e. of the same material in the same layer) with a flattening layer applied in areas not associated with pixel emission areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/ERIC W JONES/Examiner, Art Unit 2892